Citation Nr: 0417051	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right tibia disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for a psychiatric disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The issues on appeal are Remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
review of the record indicates that the veteran has not yet 
received the required notification as to the issue of 
entitlement to a rating in excess of 30 percent for a right 
tibia disorder.  

In January 2002, the RO issued a VCAA letter regarding the 
issue of entitlement to an increased rating for a right tibia 
disorder; however, the RO only discussed establishing 
entitlement to service connection which was already in 
effect.  The RO should issue another letter to the veteran to 
ensure compliance with all notice and assistance requirements 
set forth in the VCAA and its implementing regulations.  The 
RO should specifically note the evidence or information that 
is needed to substantiate a claim for an increase, and the 
responsible party for obtaining such evidence necessary to 
substantiate the claim.  The RO should also inform the 
veteran to submit any and all evidence in his possession to 
support his claim.

As for the issues of entitlement to an initial rating 
determination for a mental disorder, and entitlement to a 
TDIU, the Board has determined that further evidentiary 
development is necessary.

The veteran has filed a claim for a TDIU contending that he 
is unable to work due to his mental disorder and "pain."  
On April 2003, the veteran was afforded a VA mental 
examination and indicated that he was unemployed.  The 
examiner opined that the veteran's unemployability was due to 
psychological rather than physical problems.  The veteran 
should undergo another VA examination and the examiner should 
provide an opinion as to the veteran's capacity to secure or 
follow a substantially gainful occupation, and provide an 
opinion regarding any and all psychological and physical 
factors contributing to the veteran's inability to maintain 
employment including whether the veteran's unemployability is 
due to his service-connected mental disability.  

Furthermore, the RO has rated the veteran's mental disorder 
under 38 C.F.R. § 4.130, Diagnostic Code 9435, specifically 
mood disorder, not otherwise specified.  The medical evidence 
received, specifically the April 2003 VA examination, 
provides a diagnosis of depressive disorder.  The RO should 
consider this diagnosis and other medical documentation, as 
to the diagnostic code assigned to the veteran's mental 
disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The veteran should be scheduled for a 
VA examination to assess his ability to 
secure or follow substantially gainful 
employment.  The RO should forward the 
veteran's claims file to the VA examiner, 
and the examiner should provide a 
detailed opinion regarding the 
psychological and physical factors 
contributing to any such unemployability, 
including whether the veteran's service-
connected mental disorder precludes him 
from maintaining substantially gainful 
employment. 

3.  The RO should readjudicate the 
veteran's claims of entitlement to an 
increased rating for a right tibia 
disorder, entitlement to a TDIU, and a 
rating in excess of 10 percent for a 
mental disorder, including 
consideration of the diagnostic code 
assigned to the veteran's mental 
disorder under 38 C.F.R. § 4.130.  If 
the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




